Citation Nr: 0508882	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

In December 2004 the veteran testified at a hearing before 
the undersigned, and a transcript of the hearing is of 
record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records indicate that the 
report of his examination on entering service, assuming that 
an examination was conducted, is not of record.  In October 
1981 he complained of a backache located in the right middle 
portion of his back of one and a half days in duration.  He 
denied having injured his back.  On physical examination, 
there was subjective pain in the back, mostly on the right 
side, above the waistline, which was assessed as muscle 
strain.  In December 1981 the veteran complained of low back 
pain for the previous two months, which was again assessed as 
muscle strain.  On his March 1986 report of medical history 
at separation, the veteran indicated that he had back pain 
"every now and then."  The March 1986 separation 
examination revealed no abnormalities pertaining to the spine 
or back.  An April 1986 chest X-ray showed mid-thoracic 
scoliosis with apex at T7-T8, directed rightward.  No bony 
abnormality or rotatory component was present.

Post-service VA treatment records show that in September 1996 
the veteran complained of severe back pain.  He reported 
having incurred a work related back injury in 1988, which was 
treated with physical therapy and non-steroidal anti-
inflammatory drugs (NSAIDS).  He also reported having been in 
a motor vehicle accident in 1992, after which he underwent 
six weeks of physical therapy, with improvement.  In 1994 he 
had an increase in low back pain and morning stiffness, with 
pain radiating from his right hip to his toes, which hindered 
his work.  

On examination in September 1996, his back was non-tender and 
there were no spasms.  He had a positive straight leg raising 
test on the right, which was negative on the left.  There was 
mild right foot paresthesia.  The medical care provider noted 
a history of low back pain that resolved with physical 
therapy and NSAIDS, becoming worse over the past several 
months.  The medical care provider found that the symptoms 
corresponded with the possible herniation of a lumbar disk.  

In March 1997 the veteran complained of lower back pain, with 
pain on a level of 10 out of 10, which was assessed only as 
low back pain.  An X-ray study of the lumbosacral spine at 
that time was unremarkable.  In May 1997 he was noted to have 
a history of back pain.  An October 1998 treatment record 
indicates that he complained of chronic back pain, which was 
worse in the morning.  His pain was in the middle of the 
back, and didn't radiate.  No diagnosis was given.  In 
February 2000 he again complained of severe lower back pain 
of one and a half weeks in duration, and denied any trauma or 
injury to the back.  He reported having numbness and tingling 
in the right lateral aspect of his thigh.  On examination, he 
had positive straight leg raising tests, bilaterally.  An X-
ray study showed the lumbosacral spine to be normal, and 
sclerosis of the S1 joints, bilaterally.

At the December 2004 hearing the veteran testified that he 
was a mechanic while in service, which involved constant 
lifting and bending.  He indicated that he felt that his back 
disorder of congenital scoliosis was aggravated by his in-
service job.  He stated that currently he had a degenerative 
condition in his back, and that he was constantly aggravating 
the pain in his lower and mid-back.  

In view of this evidence, the Board is of the opinion that a 
VA medical opinion is warranted in order to determine whether 
the veteran has a current back disorder, and if so, whether 
there is a nexus between any current back disorder and the 
symptoms documented during service.

Accordingly, this claim is remanded for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  

2.  After the development requested 
above has been completed to the extent 
possible, the RO should provide the 
veteran a VA orthopedic examination in 
order to determine the nature and 
etiology of any back pathology.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests, to include x-ray studies and any 
other specialized tests deemed 
necessary, should be conducted.  

The examiner should examine the back 
and provide a diagnosis of any 
pathology found.  Based on the results 
of the examination, review of the 
medical evidence of record, and sound 
medical principles, the examiner should 
also provide an opinion on whether any 
current back disorder is at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the symptoms documented 
during service.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

